                                     Case 2:20-cv-00555-RFB-DJA Document 8 Filed 04/15/20 Page 1 of 2



                       1       ROGER L. GRANDGENETT, ESQ., Bar No. 06323
                               KELSEY E. STEGALL, ESQ., Bar No. 14279
                       2       LITTLER MENDELSON, P.C.
                       3       3960 Howard Hughes Parkway
                               Suite 300
                       4       Las Vegas, NV 89169-5937
                               Telephone: 702.862.8800
                       5       Fax No.:      702.862.8811
                               Email: rgrandgenett@littler.com
                       6       Email: kstegall@littler.com
                       7
                               Attorneys for Defendant
                       8       K2 ENERGY SOLUTIONS, INC.

                       9
                                                               UNITED STATES DISTRICT COURT
                    10
                                                                     DISTRICT OF NEVADA
                    11

                    12
                               RICHARD GORDON,                                  Case No. 2:20-cv-00555-RFB-DJA
                    13
                                                  Plaintiff,                    STIPULATION TO EXTEND TIME FOR
                    14                                                          DEFENDANT TO FILE A RESPONSIVE
                               vs.
                                                                                PLEADING TO PLAINTIFF’S
                    15                                                          COMPLAINT
                               K2 ENERGY SOLUTIONS, INC.; and
                    16         DOES 1-50, inclusive,
                                                                                [FIRST REQUEST]
                    17                            Defendants.

                    18

                    19                 Plaintiff RICHARD GORDON (“Plaintiff”), by and through his attorney of record, Joseph M.

                    20         Ortuno, Esq. of Watkins & Letofsky, LLP, and Defendant K2 ENERGY SOLUTIONS, INC.

                    21         (“Defendant”), by and through its attorneys of record, Littler Mendelson, hereby stipulate to extend

                    22         the time for Defendant to file a responsive pleading to Plaintiff’s Complaint from the current deadline

                    23         of April 14, 2020, up to and including April 28, 2020.

                    24                 As Defense counsel is in the process of being retained, this extension is necessary to provide

                    25         adequate time for Defense counsel to complete the retention process, to become familiar with the

                    26         allegations in the Complaint, and to prepare a responsive pleading.

                    27         ///

                    28         ///
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                    Case 2:20-cv-00555-RFB-DJA Document 8 Filed 04/15/20 Page 2 of 2



                       1                This is the first request for an extension of time to respond to the Complaint. This request is

                       2       made in good faith and not for the purpose of delay.

                       3
                               Dated: April 14, 2020                            Dated: April 14, 2020
                       4
                               Respectfully submitted,                          Respectfully submitted,
                       5

                       6
                               /s/ Joseph M. Ortuno, Esq.
                       7       DANIEL R. WATKINS, ESQ.                         ROGER L. GRANDGENETT, ESQ.
                               JOSEPH M. ORTUNO, ESQ.                          KELSEY E. STEGALL, ESQ.
                       8       WATKINS & LETOFSKY, LLP                         LITTLER MENDELSON, P.C.
                       9       Attorney for Plaintiff                           Attorneys for Defendant
                               RICHARD GORDON                                   K2 ENERGY SOLUTIONS, INC.
                    10

                    11

                    12

                    13
                                                                              IT IS SO ORDERED.
                    14
                                                                                          15th day of April, 2020.
                                                                              Dated this _______
                    15
                                                                              ______________________________________
                    16                                                        UNITED STATES MAGISTRATE JUDGE
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27         4827-9220-8055.1 053070.1000

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
